Case 3:21-cv-00222-BAS-WVG Document 1 Filed 02/05/21 PageID.1 Page 1 of 8



 1   BUCK LAW FIRM
     Tyler J. Buck, Esq. (SBN 294390)
 2   Mail: 2305 Historic Decatur Road, Suite 100
     San Diego, CA 92106
 3   (619) 431-0287; fax: (760) 820-9010
     tyler@thelawbuck.com
 4
     Attorney for Plaintiff, THANE CHARMAN
 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10

11   THANE CHARMAN, individually and             Case No.    '21CV222 BAS WVG
     on behalf of others,
12                                               CLASS ACTION
                                    Plaintiff,
13         vs.                                   COMPLAINT FOR DAMAGES
                                                 AND INJUNCTIVE RELIEF
14   CAPITAL ADVANTAGE                           PURSUANT TO THE TELEPHONE
     DIAGNOSTICS LLC,                            CONSUMPER PROTECTION ACT,
15                                               47 U.SC. § 227, ET SEQ.
                                  Defendant.
16                                               Demand for Jury Trial
17

18
                                     INTRODUCTION
19

20         1.     Plaintiff THANE CHARMAN (“Plaintiff”) brings this Class Action
21   Complaint for damages, injunctive relief, and any other available legal or equitable
22   remedies, resulting from the illegal actions of CAPITAL ADVANTAGE
23   DIAGNOSTICS LLC (“Defendant”), in negligently and/or willfully contacting
24   Plaintiff and class members by sending an unsolicited telemarketing prerecorded
25   voice recording on their cellular telephones, in violation of the Telephone
26   Consumer Protection Act, 47 U.S.C. § 227 et seq., (“TCPA”), thereby invading
27   their privacy and causing harm to Plaintiff and other class members. Plaintiff
28   alleges as follows upon personal knowledge as to his own acts and experiences,
                                                 1

     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 3:21-cv-00222-BAS-WVG Document 1 Filed 02/05/21 PageID.2 Page 2 of 8



 1   and, as to all other matters, upon information and belief, including investigation
 2   conducted by his attorney of record.
 3                               JURISDICTION AND VENUE
 4           2.    This Court has federal question jurisdiction because this case arises out
 5   of violation of federal law. 47 U.S.C. §227(b).
 6           3.    Venue is proper in the United States District Court for the Southern
 7   District of California under 18 U.S.C. § 1391(b) because (i) the events giving rise
 8   to Plaintiff’s causes of action against Defendant occurred within the State of
 9   California, County of San Diego, within this judicial district, (ii) Plaintiff resides in
10   this judicial district, and (iii) at all times relevant, Defendant conducted business
11   within this judicial district.
12                                          PARTIES
13           4.    Plaintiff is, and at all times mentioned herein was, a citizen and
14   resident of California. Plaintiff is, and at all times mentioned herein was, a “person”
15   as defined by 47 U.S.C. § 153 (39).
16           5.    Plaintiff is informed and believes, and thereon alleges, that Defendant
17   is, and at all times mentioned herein was a Florida limited liability company with a
18   principal place of business in West Palm Beach, Florida.
19           6.    Plaintiff is informed and believes, and thereon alleges, that Defendant
20   is, and at all times mentioned herein was, a “person” as defined by 47 U.S.C. § 153
21   (39).
22                                FACTUAL ALLEGATIONS
23           7.    At all times relevant, Defendant conducted business in the State of
24   California, County of San Diego, within this judicial district, specifically by
25   locating Plaintiff’s cellular telephone number, and sending automated text message
26   communications to Plaintiff’s cellular “telephone number” as defined in 47 U.S.C.
27   § 227(b)(1)(A)(iii).
28
                                                  2

     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 3:21-cv-00222-BAS-WVG Document 1 Filed 02/05/21 PageID.3 Page 3 of 8



 1         8.     Plaintiff never entered into an “established business relationship” with
 2   Defendant as defined by 47 U.S.C. 227(a)(2).
 3         9.     Plaintiff did not provide his cellular telephone number XXX-XXX-
 4   1119 to Defendant, through any medium.
 5         10.    On or about May 17, 2018, Plaintiff registered his cellular telephone
 6   number XXX-XXX-1119 on the National Do Not Call Registry.
 7         11.    Despite the absence of an established business relationship and
 8   Plaintiff’s registry on the Do Not Call List, Defendant sent an unsolicited pre-
 9   recorded message to Plaintiff’s cellular telephone number XXX-XXX-1119.
10         12.    On or about January 28, 2021, Defendant sent an unsolicited
11   prerecorded voice recording to Plaintiff for a “heart screening test.” The
12   prerecorded message was a clever way to market and advertise for Defendant’s “On
13   Demand” hematology and blood chemistry services.
14         13.    Plaintiff is informed and believes, and thereon alleges that Defendant
15   used an “automatic telephone dialing system” (“ATDS”) to send the unsolicited
16   advertisement to Plaintiff’s cellular telephone number as defined by 47 U.S.C.
17   227(a)(1) and Marks v. Crunch San Diego, LLC, 904 F.3d 1041, 1051 (2018).
18   Defendant used an ATDS because the software/system had a capacity to store and
19   dial numbers, such as Plaintiff’s cellular telephone number, automatically.
20         14.    Defendant’s unsolicited advertisement to Plaintiff was not made for
21   “emergency purposes” as exempted in 47 U.S.C. § 227(b)(1)(A) or made with
22   Defendant’s prior express consent as exempted in 47 47 U.S.C. § 227(b)(1)(A).
23         15.    As a result of Defendant’s conduct, Plaintiff suffered an invasion of a
24   legally protected interest in privacy, which is specifically addressed and protected
25   by the TCPA.
26   ///
27   ///
28   ///
                                                3

     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 3:21-cv-00222-BAS-WVG Document 1 Filed 02/05/21 PageID.4 Page 4 of 8



 1                           CLASS ACTION ALLEGATIONS
 2         16.    Plaintiff brings this case on behalf of himself and on behalf of Class
 3   Members of the proposed Class pursuant to Federal Rules of Civil Procedure 23(a),
 4   (b)(3) and/or (b)(2).
 5         17.    Plaintiff proposes to represent the following Class consisting of and
 6   defined as follows:
 7         All persons within the United States who received any call from
 8   Defendant or its agent(s) and/or employee(s) to said person’s cellular
 9   telephone through the use of any ATDS within the four years prior to the
10   filing of this Class Action Complaint.
11         18.    Defendant and its employees or agents are excluded from the Class.
12   Plaintiff does not know the number of members in the Class but believes the Class
13   members number in the several thousands, if not more. Therefore, this matter
14   should be certified as a Class Action to assist in the expeditious litigation of this
15   matter.
16         19.    Plaintiff and members of the Class were harmed by the acts and
17   conduct of Defendant in at least the following ways: Defendant, either directly or
18   through its employees/agents illegally contacted Plaintiff and the Class members by
19   making calls or texts to their cellular telephones for the purpose of making
20   unsolicited advertisements causing Plaintiff the Class members to incur cellular
21   telephone charges and invading the privacy of said Plaintiff and the Class members.
22         20.    This Class Action seeks only damages and injunctive relief for
23   recovery of economic injury on behalf of the Class and it expressly is not intended
24   to request any recovery for personal injury and claims related thereto. Plaintiff
25   reserves the right to expand the Class definition to seek recovery on behalf of
26   additional persons as warranted as facts are learned in further investigation and
27   discovery.
28
                                                  4

     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 3:21-cv-00222-BAS-WVG Document 1 Filed 02/05/21 PageID.5 Page 5 of 8



 1         21.    The joinder of the Class members is impractical and the disposition of
 2   their claims in the Class action will provide substantial benefits both to the parties
 3   and to the court. The Class can be identified through Defendant’s records.
 4         22.    There is a well-defined community of interest in the question of law
 5   and fact involved affecting the parties to be represented. The questions of law and
 6   fact to the Class predominate over questions which may affect individual Class
 7   members, including the following:
 8         (a)    Whether, within the last four years, Defendant or its agents sent any
 9   text messages to the Class (other than a message for emergency purposes or with
10   the prior express consent of the called party) using any ATDS to any cellular
11   telephone number;
12         (b)    Whether Plaintiff and the Class members were damaged thereby, and
13   the extent of damages for such violation(s); and
14         (c)    Whether Defendant and its agents should be enjoined from engaging in
15   such conduct in the future.
16         23.    As a person that received at least one unsolicited advertising
17   prerecorded voice message via Defendant’s ATDS, Plaintiff is asserting claims that
18   are typical of the Class. Plaintiff will fairly and adequately represent and protect the
19   interests of the Class in that Plaintiff has no interests antagonistic to any member of
20   the Class.
21         24.    Plaintiff and the members of the Class have all suffered irreparable
22   harm as a result of Defendant’s violations of the TCPA. Absent a Class Action, the
23   Class will continue to face the potential for continued irreparable harm. In addition,
24   these violations of law will be allowed to proceed without remedy and Defendant
25   will likely to continue to engage in such unlawful conduct. Because of the size of
26   the individual Class member’s claims, few, if any, Class members could afford to
27   seek legal redress for the wrongs complained of herein.
28
                                                 5

     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 3:21-cv-00222-BAS-WVG Document 1 Filed 02/05/21 PageID.6 Page 6 of 8



 1          25.    A Class Action is a superior method for the fair and efficient
 2   adjudication of this matter. Class-wide damages are essential to induce Defendant’s
 3   compliance under the TCPA. The interest of Class members in individually
 4   controlling the prosecution of separate claims against Defendant is small because
 5   the maximum statutory damages in an individual action for violation of privacy are
 6   minimal. Management of these claims is likely to present significantly fewer
 7   difficulties than those presented in many class claims.
 8          26.    Defendant has acted on grounds generally applicable to the Class,
 9   thereby making appropriate final injunctive relief and corresponding declaratory
10   relief with respect to the Class as a whole.
11                               FIRST CAUSE OF ACTION
12                (Negligent Violations of the TCPA, 47 U.S.C. § 227 et seq.)
13          27.    Plaintiff incorporates by reference all of the above paragraphs of this
14   Class Action Complaint as though fully stated herein.
15          28.    Defendant’s call to Plaintiff’s cellular telephone for unsolicited
16   advertisements constitutes a negligent violation of the TCPA, including but not
17   limited to each and every one of the above cited provisions of 47 U.S.C. § 227 et
18   seq.
19          29.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et
20   seq., Plaintiff and the Class are entitled to an award of $500 in statutory damages,
21   for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
22          30.    Plaintiff and the Class are also entitled to and seek injunctive relief
23   prohibiting Defendant’s conduct in the future pursuant to 47 U.S.C. § 227(b)(3)(A).
24                                  FIRST CAUSE OF ACTION
25          (Knowing and/or Willful Violations of the TCPA, 47 U.S.C. § 227 et seq.)
26          31.    Plaintiff incorporates by reference all of the above paragraphs of this
27   Class Action Complaint as though fully stated herein.
28
                                                    6

     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 3:21-cv-00222-BAS-WVG Document 1 Filed 02/05/21 PageID.7 Page 7 of 8



 1             32.      Defendant’s call to Plaintiff’s cellular telephone for unsolicited
 2   advertisements constitutes a knowing and/or willful violation of the TCPA,
 3   including but not limited to each and every one of the above cited provisions of 47
 4   U.S.C. § 227 et seq.
 5             33.      On information and belief, Plaintiff alleges that Defendant knowingly
 6   violated the TPCA because Defendant, its agents, or employees disguised the
 7   unsolicited advertisement as a medical alert.
 8             34.      As a result of Defendant’s knowing and/or willful violations of 47
 9   U.S.C. § 227 et seq., Plaintiff and the Class are entitled to an award of trebles
10   damages, as provided by statute, up to $1,500, for each and every violation,
11   pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
12             35.      Plaintiff and the Class are also entitled to and seek injunctive relief
13   prohibiting Defendant’s conduct in the future pursuant to 47 U.S.C. § 227(b)(3)(A).
14                                       PRAYER FOR RELIEF
15             Wherefore, Plaintiff respectfully requests this Court to grant Plaintiff and the
16   Class members the following relief against Defendant:
17                                         First Cause of Action
18      (i)          As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b)(1),
19                   Plaintiff seeks for himself and each Class member $500 in statutory
20                   damages, for each and every violation pursuant to 47 U.S.C. §
21                   227(b)(3)(B);
22      (ii)         Injunctive relief under 47 US.C. § 227(b)(3)(A); and
23      (iii)        Any other relief the Court may deem just and proper.
24                                             Second Cause of Action
25      (i)          As a result of Defendant’s willful and/or knowing violations of 47 U.S.C.
26                   § 227(b)(1), Plaintiff seeks for himself and each Class member treble
27                   damages, as provided by statute, up to $1,500 for each and every violation
28                   pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C);
                                                       7

     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 3:21-cv-00222-BAS-WVG Document 1 Filed 02/05/21 PageID.8 Page 8 of 8



 1      (ii)      Injunctive relief under 47 US.C. § 227(b)(3)(A); and
 2      (iii)     Any other relief the Court may deem just and proper.
 3                                DEMAND FOR JURY TRIAL
 4             Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff
 5   demands trial by jury as to all issues so triable.
 6

 7                                                 Respectfully Submitted,
 8       Dated: February 5, 2021                       BUCK LAW FIRM
 9                                                     Tyler J. Buck, Esq. (SBN 294390)
                                                       2305 Historic Decatur Road, Suite 100
10
                                                       San Diego CA 92106
11
                                                       By: s/ Tyler Buck
12
                                                       Tyler J. Buck, Esq.
13
                                                       Attorney for Plaintiff, THANE
14
                                                       CHARMAN
15
                                                       Email: tyler@thelawbuck.com
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   8

     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
